Exhibit 10.1

 

FIFTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Fifth Amendment to Executive Employment Agreement (this “Agreement”) dated
and effective on July 30, 2013 (the “Effective Date”), is by and between Coil
Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”) and Jason
Swinford, an individual (“Swinford”), each referred to herein as a “Party” and
collectively the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Parties previously entered into an Executive Employment Agreement
on or around November 30, 2010, a copy of which is attached hereto as Exhibit A;
a First Amendment to Employment Agreement dated December 21, 2011, a copy of
which is attached hereto as Exhibit B; a Second Amendment to Employment
Agreement dated August 28, 2012, a copy of which is attached hereto as Exhibit
C; a Third Amendment to Employment Agreement dated October 10, 2012 (effective
August 28, 2012), a copy of which is attached hereto as Exhibit D; and a Fourth
Amendment to Employment Agreement dated March 13, 2013 (effective October 10,
2012), a copy of which is attached hereto as Exhibit E (collectively, the
“Employment Agreement”);

 

WHEREAS, capitalized terms used herein shall have the meaning ascribed to such
terms in the Employment Agreement, unless otherwise stated herein or the context
requires otherwise; and

 

WHEREAS, the Parties desire to enter into this Agreement to amend the Employment
Agreement as provided below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the receipt and
sufficiency of, the Parties hereto agree as follows:

 

1. Amendment to Employment Agreement.

 

(a) Section 4(a)(1) of the Employment Agreement shall be amended and restated as
follows:

 

“(1) Transaction Bonus. Officer shall receive a bonus (the “Transaction Bonus”)
in the event that a (a) Change of Control (as defined below, provided that for
the purposes of this Section 4(a)(1), the “Company” shall refer to Coil Tubing
Technology, Inc., a Nevada corporation, Coil Tubing Technology Holdings, Inc., a
Nevada corporation and/or Coil Tubing Technology, Inc., a Texas corporation); or
(b) the sale by the Company of a substantial amount of the assets of the Company
(or controlling interests in the Company’s subsidiaries), each in one or more
related transactions (each a “Bonus Transaction”); occurs while Officer is
employed under the terms of this Agreement or within six (6) months of the
termination of this Agreement by the Company for any reason other than Cause, or
by the Officer for Good Reason, subject to the below “Transaction Bonus
Schedule”:

 

 



1

 

 

i. If the total consideration received by the Company and the Company’s
shareholders in such Bonus Transaction, including the assumption of any
liabilities of the Company in such transaction and the value of any securities
received by the Company or its shareholders in connection with such Bonus
Transaction (collectively the “Bonus Transaction Consideration”), exceeds $20
million, but is less than $25,000,000.01, the Officer shall receive a
Transaction Bonus of 2% of the total Bonus Transaction Consideration;

 

ii. If the Bonus Transaction Consideration is between $25,000,000.01 and
$35,000,000.01, the Officer shall receive a Transaction Bonus of 3% of the total
Bonus Transaction Consideration; and

 

iii. If the Bonus Transaction Consideration is above $35,000,000.01, the Officer
shall receive a Transaction Bonus of 3.5% of the total Bonus Transaction
Consideration.”

 

(b) Section 3 of the Employment Agreement shall be amended and restated as
follows in order to extend the Initial Term of the Employment Agreement for an
additional one year:

 

“3. Term of Employment. The term of Officer's employment shall commence on the
Effective Date and, unless terminated earlier pursuant to the provisions of this
Agreement, shall continue for six years (the "Initial Term"). Upon the
expiration of the Initial Term, Officer's employment by the Company under the
terms of this Agreement shall automatically be renewed for successive one (1)
year increments unless either party is gives written notice of their intent to
not renew this Agreement not less than 60 days prior to the anniversary date on
which this Agreement would otherwise terminate. The term of this Agreement as
provided in this Section 3 is referred to herein as the "Term."”

 

2. Reconfirmation of Employment Agreement. The Parties hereby reaffirm all
terms, conditions, covenants, representations and warranties made in the
Employment Agreement, to the extent the same are not amended hereby.

 

3. Effect of Agreement. Upon the effectiveness of this Agreement, each reference
in the Employment Agreement to “Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to such Employment Agreement
as modified or waived hereby.

 

4. Employment Agreement to Continue in Full Force and Effect. Except as
specifically modified herein, the Employment Agreement and the terms and
conditions thereof shall remain in full force and effect.

 

5. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Agreement signed by
one Party and faxed to another Party shall be deemed to have been executed and
delivered by the signing Party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 



2

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

“COIL TUBING”

COIL TUBING TECHNOLOGY, INC.

 

By: /s/ Jerry Swinford

Jerry Swinford

Executive Vice President

 

Date: July 30, 2013

 

 

“SWINFORD”

  

By: /s/ Jason Swinford

Jason Swinford

 

Date: July 30, 2013

 

 

Acknowledged and Agreed to by:

 

/s/ Herbert C. Pohlmann

Herbert C. Pohlmann

 

Date: July 30, 2013

 

 



3

